                                                                                                                              Case 2:18-cv-01848-APG-GWF Document 18 Filed 12/11/18 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Lindsay C. Demaree, Esq.
                                                                                                                              Nevada Bar No. 11949
                                                                                                                         3    Stacy H. Rubin, Esq.
                                                                                                                              Nevada Bar No. 9298
                                                                                                                         4    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         5    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         6    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         7    demareel@ballardspahr.com
                                                                                                                              rubins@ballardspahr.com
                                                                                                                         8    Attorneys for Defendant
                                                                                                                         9                             UNITED STATES DISTRICT COURT
                                                                                                                         10                                  DISTRICT OF NEVADA
                                                                                                                         11    JASON KIBBEE, individually and on Case No. 2:18-cv-01848-APG-GWF
                                                                                                                               behalf of all and (sic) others similarly
                                                                                                                         12    situated,                                STIPULATION AND ORDER TO
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                        WITHDRAW MOTION TO STAY
                                                                                                                         13                      Plaintiff,             DISCOVERY PENDING RESOLUTION
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                        OF DEFENDANT’S MOTION TO
                                                                                                                         14    v.                                       DISMISS AND REQUEST TO VACATE
                                                                                                                                                                        HEARING DATE
                                                                                                                         15    SMITH-PALLUCK ASSOCIATES
                                                                                                                               CORP., d/b/a LAS VEGAS ATHLETIC
                                                                                                                         16    CLUBS,
                                                                                                                         17                         Defendant.
                                                                                                                         18          Plaintiff Jason Kibbee (“Plaintiff”) and Defendant Smith-Palluck Associates

                                                                                                                         19   Corp., d/b/a Las Vegas Athletic Clubs (“LVAC”) stipulate and agree to the following:

                                                                                                                         20          1.      On November 16, 2018, LVAC filed a Motion to Stay Discovery (the

                                                                                                                         21   “Motion”) (ECF No. 8).

                                                                                                                         22          2.      Plaintiff’s response to the Motion was due November 30, 2018. However,

                                                                                                                         23   Plaintiff and LVAC stipulated to extend Plaintiff’s response.     (ECF No. 12).    In

                                                                                                                         24   connection therewith, Plaintiff’s response to the Motion was extended to December 10,

                                                                                                                         25   2018. (ECF No. 14).

                                                                                                                         26          3.      The Court initially scheduled a hearing on the Motion for December 14,

                                                                                                                         27   2018 (ECF No. 10), and ultimately re-scheduled the hearing for January 15, 2019.

                                                                                                                         28   (ECF No. 15).


                                                                                                                              DMWEST #18330433 v1
                                                                                                                              Case 2:18-cv-01848-APG-GWF Document 18 Filed 12/11/18 Page 2 of 2



                                                                                                                         1             4.      On December 10, 2018, Plaintiff filed a First Amended Complaint (ECF

                                                                                                                         2    No. 16). As a result, Plaintiff and LVAC have agreed to withdraw the Motion, and

                                                                                                                         3    request that the hearing set for January 15, 2019 be vacated.1

                                                                                                                         4             This stipulation is made in good faith and not for purposes of delay.

                                                                                                                         5             DATED this 11th day of December, 2018.

                                                                                                                         6           KNEPPER & CLARK LLC                           BALLARD SPAHR LLP
                                                                                                                         7        By: /s/ Miles N. Clark                           By: /s/ Stacy H. Rubin
                                                                                                                                     Matthew I Knepper, Esq.                          Joel E. Tasca, Esq.
                                                                                                                         8           Nevada Bar No. 12796                             Nevada Bar No. 14124
                                                                                                                                     Miles N. Clark, Esq.                             Lindsay C. Demaree, Esq.
                                                                                                                         9           Nevada Bar No. 13848                             Nevada Bar No. 11949
                                                                                                                                     KNEPPER & CLARK LLC                              Stacy H. Rubin, Esq.
                                                                                                                         10          10040 W. Cheyenne Ave.                           Nevada Bar No. 9298
                                                                                                                                     Suite 170-109                                    1980 Festival Plaza Drive, Suite 900
                                                                                                                         11          Las Vegas, NV 89129                              Las Vegas, Nevada 89135
                                                                                                                         12          David H. Krieger, Esq.                           Attorneys for Defendant
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                     Nevada Bar No. 9086
                                                                                                                         13          George Haines, Esq.
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                     Nevada Bar No. 9411
                                                                                                                         14          Shawn Miller, Esq.
                                                                                                                                     Nevada Bar No. 7825
                                                                                                                         15          HAINES & KRIEGER, LLC
                                                                                                                                     8985 S. Eastern Avenue, Suite 350
                                                                                                                         16          Henderson, Nevada 89123
                                                                                                                         17          Attorneys for Plaintiff
                                                                                                                         18
                                                                                                                                                                            ORDER
                                                                                                                         19
                                                                                                                                                                            IT IS SO ORDERED:
                                                                                                                         20

                                                                                                                         21                                                 UNITED STATES MAGISTRATE JUDGE
                                                                                                                         22                                                 DATED:        12/11/2018

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27
                                                                                                                              1
                                                                                                                         28       By filing this Stipulation, LVAC does not waive filing a subsequent Motion to Stay Discovery.

                                                                                                                                                                               2
                                                                                                                              DMWEST #18330433 v1
